Citation Nr: 1618747	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  15-00 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2016, the Board issued a decision which awarded service connection for ischemic heart disease and remanded the issues of entitlement to service connection for hypertension, entitlement to service connection for obstructive sleep apnea, and entitlement to service connection for chronic kidney disease to the RO for additional development.  In the Introduction section of that decision, the Board noted that service connection for depression was denied by the RO and that the Veteran filed a timely notice of disagreement in December 2014.  The Board observed that a statement of the case was issued in January 2015, but that the Veteran had not filed a timely substantive appeal, perfecting his appeal of that claim.  In February 2016, the Veteran's representative filed a motion for reconsideration of the Board's January 2016 decision, contending that the Veteran had filed a timely substantive appeal of the denial of the claim for depression.  In support of the motion, the representative submitted a copy of a substantive appeal for depression dated January 29, 2015 along with a copy of a facsimile transmission report dated that same day.  In April 2016, the Board dismissed the Veteran's motion for reconsideration as moot, as it had accepted jurisdiction of the appeal of the claim for entitlement to service connection for depression upon review of the January 2015 substantive appeal and corresponding receipt showing submittance by facsimile. 

Upon its own motion, the Board has advanced this appeal on the docket, finding that the above-noted administrative error has resulted in a significant delay in docketing the case pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Veteran's claim was originally styled as entitlement to service connection for depression, review of the record reflects diagnoses of generalized anxiety disorder as well.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, which will include consideration of all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).


FINDING OF FACT

The evidence of record does not show that an acquired psychiatric disorder is related to active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  Letters dated in July 2013 and March 2014 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Veteran was not provided with a VA examination with regard to his claim for entitlement to service connection, an examination was not required in this case.  As discussed below, there is no evidence of depression during military service and there is no evidence suggesting a link between the Veteran's depression and his active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for an acquired psychiatric disorder, to include depression, is warranted.  

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not show any complaints of or treatment for depression or any other psychiatric disability during military service.  August 1971 and February 1973 examinations show that the Veteran's psychiatric status was normal.  In a February 1973 report of medical history, the Veteran denied experiencing psychiatric symptoms including depression.  A July 1975 separation examination also shows that the Veteran's psychiatric status was normal.

The first post-service evidence of a psychiatric disability is dated in 2006.  In that regard, private treatment records dated in March 2006 note the Veteran's reports of anxiety.  A March 2008 private treatment record indicates that the Veteran reported experiencing a depressed mood for approximately one year.  The diagnosis was depressed mood.  A December 2010 treatment record notes that he was prescribed Seroquel for depression and that he was also taking Prozac.  He reported a history of depression.  A May 2011 record reflects that the Veteran reported depression in his pertinent medical history.  The record indicates that he was still taking Seroquel and Prozac.  June 2011 and July 2011 records reflect diagnoses of depression.  A June 2012 treatment record notes a diagnosis of generalized anxiety disorder.

The Board finds that the evidence of record does not support service connection for depression.  Although the evidence does not demonstrate a diagnosis of depression during the pendency of the claim, the evidence shows a diagnosis of depression in 2011 and a diagnosis of generalized anxiety disorder in 2012.  The Board finds these diagnoses to be sufficiently proximate to the date of the Veteran's claim in May 2013 to constitute evidence of a current diagnosis.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94.

Nevertheless, the evidence of record does not support service connection for an acquired psychiatric disorder.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for depression or any other psychiatric disorder, and the Veteran has not alleged that he experienced symptoms of a psychiatric disorder during service.  Moreover, there is no medical or lay evidence of record suggesting that the Veteran's psychiatric disorder is directly related to service.  In addition, the first medical evidence of a psychiatric disorder was in March 2006, over 30 years after the Veteran's discharge from service.  Accordingly, as service connection for a psychiatric disorder is not warranted.

Because the medical evidence of record does not relate the Veteran's psychiatric disorder to his military service, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


